Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2005

Knecht v. Shannon
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2330




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Knecht v. Shannon" (2005). 2005 Decisions. Paper 1139.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1139


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 01-2330


                            MARTIN LOUIS KNECHT,

                                                Appellant

                                          v.

     ROBERT D. SHANNON, SUPERINTENDENT, AT S.C.I. MAHANOY, THE
    DISTRICT ATTORNEY OF THE COUNTY OF CHESTER; THE ATTORNEY
               GENERAL OF THE STATE OF PENNSYLVANIA




                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 00-cv-03463)
                   District Judge: Honorable Clarence C. Newcomer




                         Argued October 26, 2004
       Before: NYGAARD, AMBRO, and VAN ANTWERPEN, Circuit Judges.

                                 (Filed: May 25, 2005)

Marsha A. Sajer, Esq. (Argued)
David R. Fine, Esq. (Argued)
Robert A. Lawton, Esq.
Kirkpatrick & Lockhart
240 North Third Street
Payne-Shoemaker Building
Harrisburg, PA 17101
David S. Kwon, Esq.
Thomas C. Weisert, Esq.
Kirkpatrick & Lockhart
One Newark Center, 10 th Floor
Newark, NJ 07102

Eric Tunis, Esq.
Greenberg Traurig
200 Campus Drive
P.O. Box 677
Florham Park, NJ 07932

      Counsel for Appellants

Nicholas J. Casenta, Jr., Esq. (Argued)
Office of the District Attorney
17 North Church Street, Suite 218
Courthouse Annex, 2 nd Floor
West Chester, PA 19380
       Counsel for Appellees

                                            _____

                                 OPINION OF THE COURT


NYGAARD, Circuit Judge.

      Appellant Martin Louis Knecht challenges the District Court’s dismissal of his

habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and will affirm.

                                             I.

      Knecht was convicted of second degree murder, robbery, theft, and conspiracy in

the Court of Common Pleas of Chester County, Pennsylvania on July 2, 1977. The trial

court sentenced him to life imprisonment.



                                              2
       Having already filed a number of pro se petitions for relief from his conviction and

sentence in Pennsylvania courts, on July 10, 2000, Knecht filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 in the United States District Court for the

Eastern District of Pennsylvania. In the petition, Knecht challenged his conviction on six

grounds. In response, the Chester County District Attorney argued that Knecht did not

fully exhaust these claims in state court and therefore had procedurally defaulted on them.

The District Attorney did not raise the statute of limitations contained in the Anti-

Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as a defense.

       The reviewing Magistrate Judge recommended to the District Court that five of the

six grounds in Knecht’s petition be rejected as procedurally defaulted. As for the

remaining issue raised in Knecht’s petition, a claim that his confession should have been

suppressed, the Magistrate Judge found that claim to be without merit. In addition, the

Magistrate Judge found Knecht’s petition to be untimely as filed outside the allotted one-

year statute of limitations provided for by AEDPA. The District Court adopted the

Report and Recommendation of the Magistrate Judge and denied the petition. On appeal,

Knecht argues that the District Court erred by raising AEDPA’s statute of limitations sua

sponte, claiming the District Attorney had waived that defense. He also argues that

because he acted in self-defense, he is “actually innocent” of murder, and thus not only is

his procedural default excused, but AEDPA’s statute of limitations is equitably tolled,

making his petition timely.



                                              3
                                             II.

       Knecht’s argument that the District Court erred by raising AEDPA’s statute of

limitations sua sponte after the government failed to do so is precluded by this Court’s

recent decision in Long v. Wilson, 393 F.3d 390 (3d Cir. 2004). In Long, the Court held

that a magistrate judge (and presumably a district court judge by extension) may sua

sponte raise AEDPA’s statute of limitations in section 2254 cases even after the

government has failed to raise timeliness in its answer to the petition. Id. at 403. A

divided en banc panel of this Court recently reaffirmed Long and applied its holding to

section 2255 petitions as well. United States v. Bendolph, 01-2468 (3d Cir. filed May 16,

2005). The District Court, therefore, did not err by raising the statute of limitations sua

sponte.

       Knecht does not argue that the District Court erred in its calculation of the statute

of limitations, and we hold that it did not.1 Thus, unless we accept Knecht’s argument

that he is “actually innocent,” and that equitable tolling is therefore warranted, we must

affirm the dismissal of his petition as untimely. Because Knecht cannot demonstrate

actual innocence, we do not accept his argument.2


       1
          Because we hold that Knecht’s petition was untimely, we need not address whether
his petition is also barred by procedural default.
       2
         This Court has not yet determined whether a showing of actual innocence is grounds
for equitable tolling of AEDPA’s statute of limitations. At least two other Courts of Appeal
to consider that question have held that it is. E.g. Souter v. Jones, 395 F.3d 577, 599 (6th
Cir. 2005) (“[E]quitable tolling of the one-year limitations period based on a credible
showing of actual innocence is appropriate.”); Gibson v. Klinger, 232 F.3d 799, 808 (10th

                                              4
       Knecht argues that, because he acted in self-defense, he is actually innocent of

murder. A habeas petitioner seeking to demonstrate actual innocence faces an “extremely

high burden.” Sweger v. Chesney, 294 F.3d 506, 523–24 (3d Cir. 2002). The petitioner

must come forward with “new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995) (emphasis in original). The

petitioner must then demonstrate that “in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.” Sweger,

294 F.3d at 522 (quotation omitted).

       Knecht cannot meet his burden. His claim of actual innocence lacks the threshold

requirement of “new” evidence. It is based on evidence available to him at trial: his own

testimony and that of his sister. Indeed, a “defendant’s own late-proffered testimony is

not ‘new’ because it was available to him at trial.” Hubbard v. Pinchak, 378 F.3d 333,

340 (3d Cir. 2004). Because he has no new evidence with which to demonstrate that no

reasonable jury would have found him guilty beyond a reasonable doubt, he cannot meet

the extremely high burden required for a showing of actual innocence. Thus, Knecht has

presented no grounds for equitable tolling of AEDPA’s statute of limitations, and we

accordingly find his petition to be untimely.



Cir. 2000) (“Equitable tolling would be appropriate, for example, when a prisoner is actually
innocent.”); contra David v. Hall, 318 F.3d 343, 347 (1st Cir. 2003). As explained, we need
not reach that question here.

                                                5
                                              III.

       The District Court acted within its authority when it raised the timeliness of

Knecht’s habeas petition sua sponte. Because the petition was indeed untimely, and

because there are no grounds for equitable tolling of the statute of limitations, we affirm

the District Court’s dismissal of the petition.